DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of the following specie: incubating, crossmab, anti-Fab antibody in the reply filed on 05/13/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Accordingly, claims 1-7 and 10-14 are pending and are examined.
Priority
This application is a continuation of PCT/EP2017/073848, filed 09/21/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).  EP16191712.5, filed in Europe on 09/30/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The use of the term Crossmab, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although DutaFab is not a registered trademark, it appears to be a common law trademark.

Claim Objections
Claim 14 is objected to because of the following informalities:  Please write out the full name for PBS-T before abbreviating.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, it is unclear what “based on this” refers to and what the this is.
With respect to claim 6, CrossMab is a registered trademark as per TESS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is broader than claim 1 because claim 2 makes step d conditional instead of unconditional.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meschendoerfer et al. (IDS entered).
With respect to claim 1, Meschendoerfer at abstract teaches a method for determining the binding of an antibody, which comprises a first binding site specifically binding to a first antigen and a second binding site specifically binding to a second antigen, to a said first and said second antigen (bivalent bispecific molecules, which bind to two targets).  Meschendoerfer at 142 and Fig. 1 teaches capturing the antibody (crossmab; bivalent antibody) on a solid phase (CM5 biosensor chip) using a capture reagent (Capturing anti-human Fab antibody) specifically binding to the constant domain (Fc) of the antibody, incubating the captured antibody with the first antigen (Ang2) to form a captured antigen-antibody complex and determining the first binding signal (Biacore will determine the binding signal throughout the assay).   Meschendoerfer at 142 and Fig. 1 teaches incubating the captured antibody antigen complex with the antigen not used (VEGF) for formation of the  captured antigen-antibody complex and determining the second binding signal (Biacore will determine the binding signal throughout the assay; see Fig. 2A  and 143 section  A.)).   Meschendoerfer at id. teaches determining the overall binding to the first and second antigen from the first and second binding signals.

With respect to claim 2, Meschendoerfer at 142-143 and Fig. 1-2B teaches determining the overall binding if the formation of the captured antibody antigen complex results in a first binding signal and the captured antigen antibody antigen complex results in a second signal that is increased with respect to the first signal.
With respect to claim 3, Meschendoerfer at abstract teaches a method for determining the binding of an antibody, which comprises a first binding site specifically binding to a first antigen and a second binding site specifically binding to a second antigen, to a said first and said second antigen (bivalent bispecific molecules which bind to two targets).  Meschendoerfer at 142 and Fig. 1 teaches capturing the antibody (crossmab) on a solid phase (CM5 biosensor chip) using a capture reagent (Capturing anti-human Fab antibody) specifically binding to the constant domain (Fc) of the antibody, incubating the captured antibody with the first antigen (Ang2) to form a captured antigen-antibody complex and determining the first binding signal (Biacore will determine the binding signal throughout the assay).   Meschendoerfer at 142 and Fig. 1 teaches incubating the captured antibody antigen complex with the antigen not used (VEGF) for formation of the captured antigen-antibody complex and determining the second binding signal (Biacore will determine the binding signal throughout the assay; see Fig. 2A  and 143 section  A.)).   Meschendoerfer at id. teaches determining the overall binding to the first and second antigen from the first and second binding signals if the formation of the captured antibody 
With respect to claim 4, Meschendoerfer at 142 and Fig. 1 teaches that the solid phase is a surface plasmon resonance chip (CM5) and the binding signals are surface plasmon resonance response.
With respect to claim 5, Meschendoerfer at abstract teaches a bispecific antibody.
With respect to claim 6, Meschendoerfer at Fig. 1 teaches a crossmab.
With respect to claim 7, Meschendoerfer at Fig. 1 teaches an anti-Fab antibody.
With respect to claim 10, Meschendoerfer at 142 teaches injecting the antibody for about 90 seconds for a flow rate of 10 ul/.min and at a concentration of 1.1 ug/mL.
With respect to claim 12, Meschendoerfer at 142 teaches injecting the antigen for about 60 seconds at a concentration of 1.1 and 1.4 ug/mL.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., Combined Inhibition of Tumor Necrosis Factor alpha and Interleukin-17 As a Therapeutic Opportunity in Rheumatoid Arthritis, ARTHRITIS & RHEUMATOLOGY, 67(1). 2014, 51-62.
With respect to claim 1, Fischer, throughout the reference and especially at 53 (right column; paragraphs beginning Surface and Assessment) teaches a method for determining the binding of an antibody (bispecific antibody; crossmab), which comprises a first binding site specifically binding to a first antigen (IL-17)and a second binding site specifically binding to a second antigen (TNFalpha), to a said first and said second antigen.  Fischer at id. teaches capturing the antibody (crossmab) on a solid phase (CM5 or 4 chip) using a capture reagent (goat anti human antibody) specifically binding to the constant domain (Fc) of the antibody. (Biacore will determine the binding signal throughout the assay).   Fischer at 53 (Assessment) teaches 
With respect to claim 2, Fischer at 57 teaches determining the individual binding if the formation of the captured antibody antigen complex results in a first binding signal and the captured antigen antibody antigen complex results in a second signal.  Since both antigens resulted in binding sequentially, the second signal was increased with respect to the first signal. Thus, when individual binding was determined, both of these conditions were met.
With respect to claim 3, Fischer, throughout the reference and especially at 53 (right column; paragraphs beginning Surface and Assessment) teaches a method for determining the binding of an antibody (bispecific antibody; crossmab), which comprises a first binding site specifically binding to a first antigen (IL-17) and a second binding site specifically binding to a second antigen (TNFalpha), to a said first and said second antigen.  Fischer at id. teaches capturing the antibody (crossmab) on a solid phase (CM5 or 4 chip) using a capture reagent (goat anti human antibody) specifically binding to the constant domain (Fc) of the antibody. (Biacore will determine the binding signal throughout the assay).   Fischer at 53 (Assessment) teaches incubating each ligand sequentially, which thereby teaches  incubating the captured antibody with the first antigen (IL-17) to form a captured antigen-antibody complex and determining the 
With respect to claim 4, Fischer, throughout the reference and especially at 53 (right column; paragraphs beginning Surface and Assessment) teaches a surface plasmon resonance chip (CM4) and that the binding signals are SPR responses.
With respect to claims 5-6, Fischer at 53 (right column; paragraphs beginning Surface and Assessment) teaches that the bispecific antibody is a Crossmab.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., Combined Inhibition of Tumor Necrosis Factor alpha and Interleukin-17 As a Therapeutic Opportunity in Rheumatoid Arthritis, ARTHRITIS & RHEUMATOLOGY, 67(1). 2014, 51-62.

With respect to claim 10, Fischer at 53 (Assessment paragraph) teaches injecting the antibody for 240 seconds, at a flow rate of 10 ul/min at a concentration of 25 nM.  
Fischer does not teach what concentration 25 nM is in ug/mL.
However, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have optimized the concentration of the antibody solution, in the method of Fischer.
 One of ordinary skill in the art would have been motivated to have optimized the concentration of the antibody solution, in the method of Fischer, because concentrations of solutions added to sensors are routinely optimized.
One of ordinary skill in the art would have a reasonable expectation of success, because concentrations of solutions added to sensors are routinely optimized.

With respect to claims 12-13, Fischer at 53 (Assessment paragraph) teaches injecting the antigen for 120 seconds at a concentration of 100 or 25 nM.  However, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05. One of ordinary skill in the art would have been to have optimized the concentration of the antibody solution and the timing, in the method of Fischer, because concentrations of solutions and timing of additions to sensors are routinely optimized.


Claims 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., Combined Inhibition of Tumor Necrosis Factor alpha and Interleukin-17 As a Therapeutic .
With respect to claim 7, Fischer at 53 (right column; paragraphs beginning Surface and Assessment) teaches using a goat anti-human IgG and teaches using CrossMab.
Fischer does not teach anti-Fab.
However, Duerr at [0067] and [0169] teaches that these bivalent antibodies (CrossMab) bind to anti-kappa or anti-lambda constant light chain, which Applicant admits in the specification is anti-Fab.  Duerr at [0288] teaches a similar spr set up with goat anti-human IgG. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used anti-kappa or anti-lambda, as taught by Duerr, in the method of Fischer.
 One of ordinary skill in the art would have been to motivated have used anti-kappa or anti-lambda, as taught by Duerr, in the method of Fischer, because Duerr teaches that these Mabs bind to either.
One of ordinary skill in the art would have a reasonable expectation of success, because these antibodies were known to bind to either antibody.
With respect to claim 11, Fischer at 53 (Assessment paragraph) teaches injecting the antibody for 240 seconds, at a flow rate of 10 ul/min at a concentration of 25 nM.  Duerr at [0288] teaches injecting the antibody at a flow rate of 5 ul/min for 30 seconds.  However, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re 
With respect to claim 14, Fischer at 53 (Assessment paragraph) teaches incubating using PBS-T. Duerr at [0288] teaches PBS-T.   Duerr at [0275] teaches PBS has 137 mM NaCl.  .  However, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05. One of ordinary skill in the art would have been to have optimized the concentration of the antibody solution and the timing, in the method of Fischer, because concentrations of solutions and timing of additions to sensors are routinely optimized.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are various bispecific antibodies and methods of use US20100256338, US5731168A, US20090182127A1, US9382323B2, and Gassner (IDS cited).
No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641